DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 6-7 change “a standard mounting surface of a first accessory” to “the standard mounting surface of the first accessory”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillard (US 2006/0188834).
Regarding claim 1, Hillard discloses a body of a dental appliance (aligner 20), the body comprising:
 a one-piece shell (20, as seen in figure 1) forming a cavity for receiving a plurality of teeth (where the cavity holds a tooth or teeth as seen in figure 10 and discussed as fitting the teeth of a patient for orthodontic correction in par 9-12) and a first accessory mounting area (raised land 23, which is disclosed in par 31 as being formed to receive an aligner axillary), 
wherein a contour of an outer surface of the first accessory mounting area has a standard geometry for mounting a first accessory having a standard mounting surface (as stated above, par 31 discloses 21 is formed to receive an aligner auxiliary such as aligner auxiliary 52, under broadest reasonable interpretation the geometry provided by the raised land 23 provides a known standard to attach the aligner auxiliary 52), and
 wherein the contour of the outer surface of the first accessory mounting area substantially matches that of a standard mounting surface of a first accessory (see figures 9 and 10, which show that the aligner auxiliary fits within the raised land 23 thus proving a substantial match between them), wherein except for the first accessory mounting area, a geometry of the cavity substantially matches a geometry of the plurality of teeth (par 12 discloses that the aligner geometry and the geometry of the teeth will be similar while enabling for corrective force to be applied, the match is also seen in figure 10 where all of the tooth cavity matches except for where the aligner auxiliary is positioned ), wherein the first accessory mounting area protrudes outwards from the shell (see figures 8-10).
Regarding claim 28, Hillard discloses the outer surface has a predetermined standard geometry (where the outer surface of the raised land 23 is disclosed as being a specific shape and size to receive the auxiliary as set forth in par 46, and as such is considered to be a predetermined standard geometry). 
Regarding claim 30, Hillard discloses an outline of the first accessory mounting area is circular (see figures 8 and 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 25, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hillard in view of Bailey (US 7,637,262).
Regarding claim 13, Hillard discloses a dental appliance (aligner 20), comprising:
a body which is a one-piece shell (20, as seen in figure 1)and forms a cavity for receiving a plurality of teeth (where the cavity holds a tooth or teeth as seen in figure 10 and discussed as fitting the teeth of a patient for orthodontic correction in par 9-12) and a first accessory mounting area (raised land 23, which is disclosed in par 31 as being formed to receive an aligner axillary); and 
a first accessory forming a standard mounting surface (aligner auxiliary 52); 
wherein a contour of an outer surface of the first accessory mounting area substantially matches that of the standard mounting surface of the first accessory (as stated above, par 31 discloses 21 is formed to receive an aligner auxiliary such as aligner auxiliary 52, under broadest reasonable interpretation the geometry provided by the raised land 23 provides a known standard to attach the aligner auxiliary 52), and 
the first accessory is mounted on the body (see figure 10), 
wherein except for the first accessory mounting area, a geometry of the cavity substantially matches a geometry of the plurality of teeth (par 12 discloses that the aligner geometry and the geometry of the teeth will be similar while enabling for corrective force to be applied, the match is also seen in figure 10 where all of the tooth cavity matches except for where the aligner auxiliary is positioned ), wherein the first accessory mounting area protrudes outwards from the shell (see figures 8-10).
Hillard fails to disclose the first accessory is mounted on the body by bonding the outer surface of the first accessory mounting area and the standard mounting surface, 
However, Bailey teaches a first accessory (engagement devices such as hooks 38, 42 or 46) is mounted on the body (upper or lower components 12 and 14) by bonding the outer surface of the first accessory mounting area and the standard mounting surface (see figures 2-3, and col 8, lines 64-67 which discloses bonding outer surfaces). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hillard to have the first accessory is mounted on the body by bonding the outer surface of the first accessory mounting area and the standard mounting surface as set forth by Bailey for the purpose of securing the attachment to the first accessory to minimize dislodging during treatment. 
Regarding claim 25, Hillard/Bailey disclose the claimed invention as set forth above in claim 13. Bailey further teaches the first accessory being a button (via rounded or oval cap 52) and the first accessory mounting area is for mounting the button by adhesion (see col 8, lines 66-67, the term adhesion as claimed as claimed encompasses various types of securement including the use of adhesives and any polymeric or light curing adhesive bonding. Bailey teaches that the button (52) maybe a bonded to the shell (18) "by any effective method, such as auto polymerization or light curing.” See column 8, lines 66-67. Polymerization or light curing adhesives are well-known types of adhesion bonding), for the reason set forth above.
Regarding claim 29, Hillard further discloses the outer surface has a predetermined standard geometry (where the outer surface of the raised land 23 is disclosed as being a specific shape and size to receive the auxiliary as set forth in par 46, and as such is considered to be a predetermined standard geometry). 
Regarding claim 31, Hillard further discloses an outline of the first accessory mounting area is circular (see figures 8 and 9).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hillard as applied to claim 1 above, and further in view of Bailey.
Regarding claim 24, Hillard discloses the claimed invention as set forth above in claim 1, but fails to disclose the first accessory is button, and the first accessary mounting area is for mounting the button by adhesion.
However, Bailey teaches. Bailey teaches the first accessory being a button (via rounded or oval cap 52) and the first accessory mounting area is for mounting the button by adhesion (see col 8, lines 66-67, the term adhesion as claimed as claimed encompasses various types of securement including the use of adhesives and any polymeric or light curing adhesive bonding. Bailey teaches that the button (52) maybe a bonded to the shell (18) "by any effective method, such as auto polymerization or light curing.” See column 8, lines 66-67. Polymerization or light curing adhesives are well-known types of adhesion bonding).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Hillard to have the first accessory is button, and the first accessary mounting area is for mounting the button by adhesion as disclosed by Bailey for the purpose of securing the attachment to the first accessory to minimize dislodging during treatment. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772